Order affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Family Court (153 Misc 2d 803). Family Court’s order directed that the child be placed in the custody of the Department of Social Services (DSS) for foster care for up to 12 months but prohibited the use of a specified foster home where the child *939had formed an attachment during previous informal and formal placements. That order is challenged by DSS as an infringement on its authority. The line between the authority of the court and the authority of the treatment agency in controlling details of a child’s placement has presented difficult issues throughout the country (see, Harris, Rethinking the Relationship Between Juvenile Courts and Treatment Agencies —An Administrative Law Approach, 28 J Fam L 217 [1989-1990]). In this case, however, there is a statutory provision upon which the court relied that supports the court’s exercise of authority (see, Family Ct Act § 1017 [2] [b]). We do not review the contentions of petitioner that the court’s placement of the child is against the weight of the evidence and that the testimony of a mental health professional was improper. The placement has expired and thus those issues are moot.
All concur except Doerr, J., who dissents and votes to reverse in the following Memorandum.